Citation Nr: 0803960	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  04-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), 
death benefits and accrued benefits. 


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran reportedly had active duty service from January 
1945 to January 1946.  He died in March 1991.  The appellant 
is claiming DIC, death and accrued benefits as the widow of 
the veteran.   
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board denied the appellant's claim in a May 2006 decision, 
and the appellant appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court issued a 
Memorandum Decision in September 2007 vacating the Board 
decision and remanding the claim.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking DIC, death and accrued benefits as 
the surviving spouse of the veteran.  In May 2006, the Board 
denied the appellant's claim because the record showed that 
the appellant remarried after the veteran's death and was 
still currently married so she was not eligible for 
entitlement to DIC, death or accrued benefits.  The Court 
remanded and vacated the Board's decision because the Board 
failed to consider information submitted by the appellant, 
which indicated that her current marriage had been terminated 
by death.  

Review of the record reveals that the claims file was 
transferred from the RO to the Board on June 25, 2004.  
During the first week of July 2004, the appellant submitted a 
statement directly to the RO, along with a copy of a 
newspaper notice indicating that her current spouse had 
recently died.  According to the record, this evidence was 
dated-stamped as received at the RO on July 6, 2004.  The new 
evidence does not have a Board date-stamp, and it appears 
that the new evidence may not have been received at the Board 
and associated with the claims file prior to the Board 
decision.  At any rate, the new evidence was not considered 
by the Board in making its determination.  Under the 
circumstances, the Board believes that the appeal must be 
returned to the RO for preliminary consideration of the new 
evidence. 
  
Accordingly, the case is REMANDED for the following actions:

The RO should review the record, to 
specifically include the additional 
evidence documenting the death of the 
appellant's spouse.  After undertaking 
any additional development which may be 
necessary, the RO should determine 
whether the benefit sought on appeal can 
be granted.  Unless the benefit sought is 
granted, the appellant should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



